Case 3:20-cv-00106-FM Document 55 Filed 01/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

BRANDON CALLIER, §
§
Plaintiff, §
§

Vv. § EP-20-C V-00106-FM
§
SUNPATH LTD; NATIONAL CAR §
CURE LLC; NORTHCOAST §
WARRANTY SERVICES, INC.; §
JOHN DOES #1-4, §
§
Defendants, §

ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

The court considers the status of this cause. On November 10, 2020, the court ordered
Brandon Callier (“Plaintiff”) to file notice of his continued intent to prosecute defendants “John
Does #1-4” no later than December 15, 2020.! The record reflects Plaintiff did not do so. As
Plaintiff failed to name all defendants after a reasonable period of time and opportunity to do so,
all claims against “John Does #1-4” shall be disthissed for failure to prosecute.”

Accordingly, itis HEREBY ORDERED that all claims against “John Does #1-4” are
DISMISSED WITHOUT PREJUDICE.

SIGNED AND ENTERED this 4th day of January 2021.

Lime be Or

 

 

FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

 

1 “Order to File Notice of Intent to Prosecute” 1, ECF No. 51, entered Nov. 10, 2020.

? See Colle v. Brazos County, 981 F.2d 237, 243 (5th Cir, 1993).
1

 
